                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ROBERT MCDONALD,                               Case No. 18-cv-06991-MMC
                                  8                    Plaintiff,                       ORDER ADOPTING MAGISTRATE
                                                                                        JUDGE'S REPORT AND
                                  9              v.                                     RECOMMENDATION; GRANTING
                                                                                        APPLICATION TO PROCEED IN
                                  10     MURALI R. NAIR,                                FORMA PAUPERIS; REMANDING
                                                                                        CASE TO STATE COURT
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Magistrate Judge Donna M. Ryu’s Report and

                                  14   Recommendation, filed January 22, 2018, by which said Magistrate Judge recommends

                                  15   defendant Murali R. Nair’s application to proceed in forma pauperis (“IFP”) be granted

                                  16   and, thereafter, neither a federal question nor diversity having been shown, to remand

                                  17   the above-titled action to state court for lack of subject matter jurisdiction. No objection to

                                  18   the Report and Recommendation has been filed.

                                  19          Having reviewed the matter de novo, the Court hereby ADOPTS the Report and

                                  20   Recommendation in its entirety.

                                  21          Accordingly, defendant’s application to proceed in forma pauperis is hereby

                                  22   GRANTED. It is further ordered that the above-titled action is hereby REMANDED to the

                                  23   Superior Court of California, in and for the County of Shasta.

                                  24

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: February 11, 2019
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
